Name: Council Regulation (EEC) No 1929/88 of 29 June 1988 amending Regulation (EEC) No 3978/87 allocating, for 1988, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: Europe;  economic geography;  fisheries
 Date Published: nan

 2. 7 . 88 Official Journal of the European Communities No L 170/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1929/88 of 29 June 1988 amending Regulation (EEC) No 3978/87 allocating, for 1988 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas catch quotas in Norwegian waters for 1988 were allocated by Regulation (EEC) No 3978/87 (3) ; Whereas the Community and the Kingdom of Norway have held further consultations regarding an additional catch quota of sand-eel in the Nowegian fishing zone for Community vessels in 1988 ; Whereas it is for the Community, pursuant to Article 3 of Regulation (EEC) No 170/83 , to determine the conditions subject to which these additional catch quotas may be used by Community fishermen ; Whereas, to ensure efficient management of the catch possibilities available, they should be shared among the Member States by means of quotas in accordance with Article 4 of the said Regulation ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (4), HAS ADOPTED THIS REGULATION : Article 1 The figures in Annex II to Regulation (EEC) No 3978/87 . relating to sand-eel in ICES area IV are hereby replaced by those set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1988 . For the Council The President H. RIESENHUBER (') OJ No L 24, 27 . 1 . 1983, p . 1 . (2) OJ No L 302, 15 . 11 . 1985, p . 1 . (J) OJ No L 375, 31 . 12. 1987, p . 35. (4) OJ No L 207, 29 . 7 . 1987, p. 1 . No L 170/2 Official Journal of the European Communities 2. 7. 88 ANNEX Allocation for 1988 of Community catch quotas in Norwegian waters (tonnes fresh round weight) Species ICES division Community catch quota Quotas allocated to Member States Sand-eel IV 200 000 Denmark United Kingdom 190 000 (2) 10 000 (3) (2) Within a total quota for Norway pout and sand-eel up to 19 000 tonnes may be interchanged. (3) Within a total quota for Norway pout and sand-eel up to 1 000 tonnes may be interchanged.